DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-4 and 8-11 are objected to because of the following informalities:  
With regard to claim 1: Line 5, it appears the limitation “the insulated tower section” should be --the at least one insulated tower section--.
With regard to claim 3: Line 3, it appears the limitation “at least one insulated tower section” should be --the at least one insulated tower section--.
With regard to claim 4: Lines 2-4, it appears each instance of the limitation “at least one insulated tower section” should be --the at least one insulated tower section--. Line 4, it appears the limitation “the upright position” should be --an upright position--.
With regard to claim 8: Lines 5-6, it appears each instance of the limitation “the insulated tower section” should be --the at least one insulated tower section--.
With regard to claim 9: Lines 1-2, it appears the limitation “the electrical insulator” should be --the at least one electrical insulator--. Line 2 , it appears the limitation “the insulated tower section” should be --the at least one insulated tower section--.
With regard to claim 10: Lines 1-2, it appears the limitation “the electrical insulator” should be --the at least one electrical insulator--. Line 2 , it appears the limitation “the insulated tower section” should be --the at least one insulated tower section--.
With regard to claim 11: Lines 1-2, it appears the limitation “the at least electrical insulator” should be --the at least one electrical insulator--. Line 3, it appears the limitation “the insulated tower section” should be --the at least one insulated tower section--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a lifting device in claims 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauber et al. (US 2019/0093382 A1).
With regard to claim 1:  Sauber et al. discloses an emergency restoration system, comprising: 
a base (14 and 16) (fig. 1); and
a tower (10, mobile pole) pivotally connected to the base (14 and 16) (fig. 1 and 2) , the tower (10) including at least one tower section (44) and at least one insulated tower section (48) pivotally connected to the at least one tower section (44), the at least one insulated tower section (32) including at least one insulator (49) pivotally connected thereto via utility pole (32) (figs. 1 and 2).
With regard to claim 3: Sauber et al. discloses that in a stored position, the tower (10) is folded and stacked onto the base (14 and 16) while the at least one tower section (44) and the at least one insulated tower section (48) are pivotally connected (fig. 1).
With regard to claim 4: Sauber et al. discloses that in a use position, the tower (10) is upright and the at least one tower section (44) and the at least one insulated tower section (48) are locked together by a connector (28 and 56) to maintain the at least one tower section (44) and the at least one insulated tower section (48) in alignment in an upright position (fig. 6).
With regard to claim 5:  Sauber et al. discloses delivering the emergency restoration system to a location where the emergency restoration system is needed (figs. 1 and 2; par. 0005); 
placing the base (14 and 16) at the location;
using a lifting device (28, 56 and 58) to lift the tower (10)  into an upright position (fig. 1); and 
moving the at least one insulator (49) from a storage position to a use position (figs. 1 and 2).
With regard to claim 6: Sauber et al. discloses including the step of using a connector (actuators - 28 and 56) to lock the at least one tower section (44) to the at least one insulated tower section in linear alignment (fig. 2).
With regard to claim 7: Sauber et al. discloses that the step of installing stabilizers (actuators - 28, 56 and 58) to maintain the tower (10) in the upright position (figs. 1 and 2).
With regard to claim 8: Sauber et al. discloses an emergency restoration system, comprising: 
a base (14 and 16) (fig. 1); and 
a tower (10, mobile pole) pivotally connected to the base (14 and 16), the tower (10) including at least one tower section (44) and at least one insulated tower section (48) pivotally connected to the at least one tower section (44), the at least one insulated tower section (48) including at least one electrical insulator (36 and 49) pivotally connected to the at least one insulated tower section (48), the at least one electrical insulator (36 and 49) pivoting between a use position and a storage position (figs. 1-2).  
With regard to claim 9: Sauber et al. discloses that, in the use position, the at least one electrical insulator (36 and 49)  is pivoted outwardly away from the at least one insulated tower section (48) (figs. 1-2).  
With regard to claim 10: Sauber et al. discloses that, in the stored position, the electrical insulator (36 and 49)  is pivoted inwardly toward the at least one insulated tower section (48) (figs. 1-2).  
With regard to claim 12: Sauber et al. discloses that the at least one tower section (44) and the at least one insulated tower section (48) are locked together in an upright position by a connector (28 and 56) to maintain the at least one tower section (44) and the at least one insulated tower section (48) in alignment in the upright position (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauber et al. (US 2019/0093382 A1) in view of Harrison et al. (US 2012/0007365 A1).
With regard to claim 2: Sauber et al. does not disclose that the base is a shipping container.
Harrison discloses a deployable tower having a base as a shipper container (20) (figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sauber et al. to have the base be a shipping container such as taught by Harrison et al. in order to provide a housing to allow for the tower to be transferred over long distances using various modes of transportation such as rail and sea.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed emergency restoration system including all the limitations of the base claim is not adequately taught or suggested in the cited prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633